Citation Nr: 1438869	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to reentrance into the VA Vocational Rehabilitation and Employment (VR&E) program following a determination of rehabilitation per 38 C.F.R 
§ 21.284(a).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from April 1978 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

On the July 2011 VA Form 9, the Veteran requested a Board hearing; however, in July 2014, the Veteran withdrew the hearing request and asked to proceed with the appeal without a hearing.  38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  Service connection is in effect for pseudofolliculitis barbae, rated at 30 percent.

2.  The occupation for which the Veteran was previously found rehabilitated under Chapter 31 is unsuitable on the basis of his specific employment handicap and capabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for reentrance into rehabilitation to the point of employability following a determination of rehabilitation per 38 C.F.R § 21.284(a) are met.  38 U.S.C.A. §§ 3101, 3103, 3117 (West 2002); 38 C.F.R. §§ 21.35, 21.80, 21.82, 21.88, 21.94, 21.180, 21.190, 21.196, 21.282, 21.283, 21.284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For VR&E benefits, 38 C.F.R. § 21.420(a) (2013) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31, and 38 C.F.R. § 21.32 (2013) provides additional notice provisions.  Because is granting reentrance into the VA VR&E program following a determination of rehabilitation per 38 C.F.R § 21.284(a) for reasons explained below, no further discussion of how VA complied with such requirements is necessary.

VR&E Benefits Legal Criteria

In order to obtain reentrance into rehabilitation to the point of employability, i.e., receive an additional period of training or services, the evidence must show the following: (1) the veteran has a compensable service-connected disability and either; (2) the current facts, including any relevant medical findings, establish that the service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes him or her from performing the duties of the occupation for which he or she previously was found rehabilitated; or (3) the occupation for which he or she previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of his or her specific employment handicap and capabilities.  38 C.F.R. § 21.284.

Rehabilitation to the point of employability means that the Veteran is employable in an occupation for which a vocational rehabilitation program has been provided under the VR&E program.  Employment handicap means an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  Serious employment handicap means a significant impairment of a Veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35.  

VR&E Benefits Analysis

The Veteran seeks reentrance into the VR&E program for additional education to obtain a position in the field of computer network systems.  He asserts that the position for which he was previously found rehabilitated (i.e., imaging technician) is currently unsuitable due to his specific employment handicap and capabilities. The Veteran contends that he was terminated from his position of imaging technician due to excessive absences needed to treat a non-service-connected right shoulder disability aggravated by the reaching demands of the job.  He also contends that he has been unsuccessful in his attempts to gain employment in the field of computer network systems with the limited education and skills he previously gained through the VR&E program, and those positions require four year degrees.  The only service-connected disability of pseudofolliculitis barbae is rated at 30 percent; therefore, it is undisputed that he has a compensable service-connected disability.  

By way of background, the evidence shows that the Veteran applied for the VR&E program, in large part, to obtain vocational training and education so he would be able to obtain less physically demanding work than his then-current work as a fork lift operator.  See, e.g., December 2006 VA Form 28-1902w (noting the Veteran's report of full-time work as a fork lift driver since November 2004; pain when reaching for and lifting items, among other symptoms; and difficulty finding work that accommodates functional restrictions).  It was then determined that: the Veteran had an impairment of employability; the service-connected disability materially contributed to the impairment of employability; the service-connected disability contributed in substantial part to the vocational impairment; he had an employment handicap; and he was entitled to vocational benefits and services under Chapter 31.  

After being accepted into the VR&E program in March 2007, an Individualized Written Rehabilitation Plan (IWRP) was prepared with the stated vocational goal of obtaining and maintaining employment in the occupational group of data communications and networks.  The IWRP also specified the objective of completing an Associate Degree in Information Technology - Computer Network Systems at ITT Technical Institute in order to accomplish the stated vocational goal.  

In March 2008, the Veteran expressed some interest in obtaining a Bachelor's degree in Information Technology when he completed his Associates Degree, and the vocational rehabilitation counselor (VRC) agreed to assess the need for the Bachelor's degree for employability when the Veteran neared graduation from ITT.  In December 2008, the VRC discussed with the Veteran the importance of gaining practical experience in his field while he was in school at ITT and agreed that there was a need for a Bachelor's Degree in IT for secure employability.  The VRC noted that the Bachelor's degree combined with some experience in the field and related certifications should make the Veteran employable at graduation.  See VRC counseling notes dated in November 2007 and December 2008.  

In March 2009 (i.e., before earning the Associate Degree from ITT Technical Institute), the Veteran was hired as an imaging technician at the RO.  Due to the Veteran's changed circumstances, the VRC prepared an Individualized Employment Assistance Plan (IEAP) in April 2009 with the vocational goal of maintaining an entry employment in the occupational goal of an imaging technician.  In June 2009, the Veteran earned his Associate Degree from ITT Technical Institute.  In August 2009, the Veteran's case was moved from Employment Services case status to rehabilitated status after over 90 days (i.e., 6 months) of suitable employment in the planned program goal.  

Less than a year later, in February 2010, the Veteran reported that he was terminated from his job at the RO as an imaging technician because the reaching demands of the job began to aggravate his non-service-connected right shoulder disability, and he began missing work to attend treatment.  The Veteran reported that he requested accommodations, and the employer responded by moving a document basket closer to his work station.  The Veteran reported that the accommodation was not sufficient and asked for further accommodation; however, he was terminated before the accommodation could occur.  The Veteran contested the termination, voiced doubt about the ability to perform the physical demands of the imaging technician job, and stated that he wanted to resume training for employment in a computer-related occupation.  

In March 2010, a VRC denied the Veteran's request to remove his case from rehabilitated status on the basis that, although the Veteran was unable to work as an imaging technician, the Associate Degree from ITT Technical Institute that he previously obtained through the VR&E program should qualify him for other data communications and network-related jobs that were within his functional limitations.  

After review of the record, the Board finds that the evidence is in equipoise on the question of whether the occupation for which the Veteran was previously found rehabilitated under Chapter 31 is now unsuitable on the basis of his specific employment handicap and capabilities so that the criteria for reentrance into rehabilitation to the point of employability are met.  The Veteran has credibly reported that the job duties of the former position of imaging technician at the RO required frequent reaching and handling of paper documents for preparation for scanning into the Virtual VA system, which aggravated his non-service-connected right shoulder disability and ultimately led to his termination from the position due to excessive absences for treatment.  The Veteran's non-service-connected right shoulder disability is considered part of his vocational impairment and employment handicap for the purpose of receiving vocational rehabilitation services.  Although the VRC noted, in August 2009, that the Veteran was not expected to have any difficulties with his employment, the Veteran was terminated from the position less than a year later due to the physical demands of the position; therefore, the former position of imaging technician is no longer suitable.        

The Board next finds that the Veteran's former position of imaging technician at the RO, which was the basis for his being found rehabilitated, does not qualify as a position or experience in the field of information technology for which the Veteran received training and education through the VR&E program because it did not require specialized expertise or training in the area of information technology.  The Board notes that the VRC wrote, in April 2009, that the Veteran's training at ITT was a major factor in his being hired for the imaging technician job, and the job description for the position included in the August 2009 Special Report of Training reads that knowledge of automation hardware and software systems would be utilized in the position; however, the Veteran has reported that, while working as an imaging technician, he did not utilize the skills or training he had obtained through the training and education he received at ITT.  The resume submitted by the Veteran identifies the imaging technician position as one of "program support (scanner/indexer)" with duties consisting of preparation of documents for input into the Virtual VA system and verification that the documents were added to the correct veteran's file.  

Also, the VRC initially mentioned the job opening for the imaging technician position to the Veteran for his wife, who he reported had been laid off.  The Veteran's wife is not shown to have any experience in information technology.  When the Veteran applied for the imaging technician position at the RO, he was hired before he had earned his Associate Degree in information technology.  A past employer for the Veteran had required that he both complete his Associate degree at ITT Technical Institute and have experience in information technology before being eligible for hire in the company's information technology department, and the VRC had stressed that it was a combination of a degree and experience that would make the Veteran employable in the field.    

The Veteran's resume description of his imaging technician duties, the circumstances of how he was hired for the imaging technician position, and the evidence indicating that both a degree and experience in the field were needed to obtain an entry level position in the information technology field supports the Veteran's assertion that the imaging technician position at the RO required no specialized training or expertise in information technology and was not relevant experience in the field of information technology for which he received vocational education and training; therefore, the Veteran's occupation of imaging technician, which the basis for finding that he had been rehabilitated and was no longer entitled 

to receive VR&E services, does not qualify as one in the information technology field and is no longer suitable.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for reentrance into rehabilitation to the point of employability following a determination of rehabilitation per 38 C.F.R § 21.284(a) are met.  


ORDER

Reentrance into rehabilitation to the point of employability following a determination of rehabilitation per 38 C.F.R § 21.284(a) is granted.
  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


